Order entered December 1, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01229-CV

  IAN ACREY, PETROLIA GROUP, LLC, PETROLIA WEST I, LLC AND QUANAH
                        ACME, LLC, Appellants

                                               V.

                         KILGORE & KILGORE, PLLC, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-03110

                                           ORDER
       The Court has reviewed the clerk’s record in this case and has determined that the record

does not include the trial court’s July 14, 2015 order granting summary judgment, which is the

order from which appellant appeals. So that the Court can determine whether it has jurisdiction

over this appeal, the Court ORDERS Felicia Pitre, Dallas County District Clerk, to file within

five (5) days of the date of this order a supplemental clerk’s record including the July 14, 2015

order granting summary judgment.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE